
	

116 S2017 IS: Federal Prohibition of Female Genital Mutilation Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2017
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mrs. Blackburn (for herself, Ms. Ernst, Mrs. Hyde-Smith, Ms. McSally, Mrs. Capito, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend section 116 of title 18, United States Code, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Federal Prohibition of Female Genital Mutilation Act of 2019.
 2.FindingsCongress finds the following: (1)Congress has previously prohibited the practice of female genital mutilation on minors, which causes physical and psychological harm and is often beyond the ability of any single State or jurisdiction to control.
 (2)Individuals who perform the practice of female genital mutilation on minors rely on a connection to interstate or foreign commerce, such as interstate or foreign travel, the transmission or receipt of communications in interstate or foreign commerce, or interstate or foreign payments of any kind in furtherance of this conduct.
 (3)Amending section 116 of title 18, United States Code, to specify a link to interstate or foreign commerce would confirm that Congress has the affirmative power to prohibit this conduct.
 3.Amendments to current law prohibiting female genital mutilationSection 116 of title 18, United States Code, is amended— (1)in subsection (a), by inserting , in any circumstance described in subsection (e), after whoever; and
 (2)by adding at the end the following:  (e)For purposes of subsection (a), the circumstances described in this subsection are that—
 (1)the defendant or victim traveled in interstate or foreign commerce, or traveled using a means, channel, facility, or instrumentality of interstate or foreign commerce, in furtherance of or in connection with the conduct described in subsection (a);
 (2)the defendant used a means, channel, facility, or instrumentality of interstate or foreign commerce in furtherance of or in connection with the conduct described in subsection (a);
 (3)any payment of any kind was made, directly or indirectly, in furtherance of or in connection with the conduct described in subsection (a) using any means, channel, facility, or instrumentality of interstate or foreign commerce or in or affecting interstate or foreign commerce;
 (4)the defendant transmitted in interstate or foreign commerce any communication relating to or in furtherance of the conduct described in subsection (a) using any means, channel, facility, or instrumentality of interstate or foreign commerce or in or affecting interstate or foreign commerce by any means or in any manner, including by computer, mail, wire, or electromagnetic transmission;
 (5)the conduct described in subsection (a) occurred within the special maritime and territorial jurisdiction of the United States, or within the District of Columbia or any territory or possession of the United States; or
 (6)the conduct described in subsection (a) otherwise occurred in or affected interstate or foreign commerce..
			
